 Case 2:18-cv-08420-RGK-PJW Document 20-1 Filed 04/24/19 Page 1 of 3 Page ID #:184



1

2

3

4

5

6

7

8                            UNITED STATES DISTRICT COURT

9                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

10                                 WESTERN DIVISION

11
     UNITED STATES OF AMERICA,              No. CV 18-08420-RGK (PJWx)
12
               PLAINTIFF,                   [PROPOSED]
13                                          ORDER RE: MANAGEMENT OF PERKINS
                    V.                      COIE ACCOUNT
14
     $1,546,076.35 IN BANK FUNDS
15   SEIZED FROM REPUBLIC BANK OF
     ARIZONA ACCOUNT ‘1889, ET AL.,
16
               DEFENDANTS.
17

18

19        Pursuant to the stipulation and request of the parties, and good
20   cause appearing, IT IS ORDERED.
21        1.   Perkins Coie Trust Company shall resume management of the
22   assets in PCTC account #54 00 0770 0 12       (“PCTC account ‘0012”), and
23   the proceeds and additions thereto, pursuant to the Investment
24   Management Agreement and Investment Policy Statement executed by
25   Larkin and PCTC on December 11, 2017, except as set forth herein:
26             a.    PCTC shall be paid its accrued fees in the amount of
27   $27,582.28, to be remitted directly to PCTC from the immediately
28   available funds in PCTC account ‘0012; and
 Case 2:18-cv-08420-RGK-PJW Document 20-1 Filed 04/24/19 Page 2 of 3 Page ID #:185



1              b.    On a monthly basis and while managing PCTC account

2    ‘0012, PCTC shall be paid the fees set forth in its Investment

3    Management & IRA Rollover Fee Schedule, which fees are to be remitted

4    directly to PCTC from the immediately available funds in PCTC account

5    ‘0012 and pursuant to the terms set forth in the Investment

6    Management Agreement, including Paragraph 6 to that agreement;

7         2.   All terms set forth in the Investment Management Agreement

8    and its referenced Exhibit A remain in full force and effect, except

9    that PCTC will honor a request to withdraw or transfer assets from

10   PCTC account ‘0012 only pursuant to written authorization by the

11   government or a Court order.

12        3.   Monthly invoices will be sent to Margaret Larkin c/o Walter

13   Brown and Melinda Haag at Orrick, Herrington & Sutcliffe, LLP and to

14   AUSA John J. Kucera at the U.S. Attorney’s Office for the Central

15   District of California.

16

17   Dated:                 , 2019
                                      THE HONORABLE R. GARY KLAUSNER
18                                    UNITED STATES DISTRICT JUDGE
     Presented by:
19
     NICOLA T. HANNA
20
     United States Attorney
21   LAWRENCE S. MIDDLETON
     Assistant United States Attorney
22   Chief, Criminal Division
     STEVEN R. WELK
23   Chief, Asset Forfeiture Section
24
           /s/John J. Kucera
25   JOHN J. KUCERA
     Assistant United States Attorney
26
     Attorneys for Plaintiff
27
     UNITED STATES OF AMERICA
28

                                           2
 Case 2:18-cv-08420-RGK-PJW Document 20-1 Filed 04/24/19 Page 3 of 3 Page ID #:186




 1                       PROOF OF SERVICE BY MAILING
 2         I am over the age of 18 and not a party to the within

 3   action.   I am employed by the Office of the United States

 4   Attorney, Central District of California.       My business address

 5   is 312 North Spring Street, 14th Floor, Los Angeles, CA 90012.

 6         On April 24, 2019, I served a copy of: STIPULATION ALLOWING

 7   FOR THE MANAGEMENT OF PERKINS COIE ACCOUNT AND [PROPOSED] ORDER

 8   upon each person or entity named below by enclosing a copy in an

 9   envelope addressed as shown below and placing the envelope for

10   collection and mailing on the date and at the place shown below

11   following our ordinary office practices, or by e-mail.

12   TO:   Melinda Haag; mhaag@orrick.com

13         Walter F. Brown; wbrown@orrick.com

14    X    I am readily familiar with the practice of this office for

15   collection and processing correspondence for mailing.         On the

16   same day that correspondence is placed for collection and

17   mailing, it is deposited in the ordinary course of business with

18   the United States Postal Service in a sealed envelope with

19   postage fully prepaid.

20         I declare under penalty of perjury under the laws of the

21   United States of America that the foregoing is true and correct.

22         I declare that I am employed in the office of a member of

23   the bar of this court at whose direction the service was made.

24         Executed on: April 24, 2019 at Los Angeles, California.

25
                                                 /s/ S. Beckman
26                                             SHANNEN BECKMAN
27
28
